GAIDRY, J.,
concurring.
1 ¶While I agree with the result expressed in the majority opinion, I differ as to the proper rationale for that result. I write separately to state that I do not join in the establishment of any “bright line” rule against the admission of polygraph evidence in civil cases simply on the precedent of State v. Catanese, 368 So.2d 975 (La.1979). There is simply no need to do so. The better approach is that taken by this court in Franklin v. Franklin, 05-1814 (La.App. 1st Cir.12/22/05), 928 So.2d 90. Regardless of the purported purpose for introduction of the proffered evidence, it must still meet the evidentiary standards of Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993) and State v. Foret, 628 So.2d 1116 (La.1993), as any use of the prior polygraph test for impeachment presupposes its scientific accuracy and the accuracy of its interpretation. No such evidentiary showing was made here. The evidence was clearly inadmissible on that basis. I respectfully concur.